Citation Nr: 0621675	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-30 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Basic entitlement to VA compensation and nonservice-connected 
pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The available records reflect that the appellant served 
intermittently in the Merchant Marine with the United States 
Coast Guard from May 1953 to May 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to VA compensation and 
pension benefits.  The appellant testified before the 
undersigned at a Travel Board hearing in May 2006.  A 
transcript of this hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required under the VCAA to 
notify the claimant and his or her representative, if any, of 
any information and medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant provide any evidence 
in his or her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
Moreover, the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Review of the appellant's claims file reveals that the RO has 
not sent the appellant a notification letter that complied 
with all the requirements of the VCAA.  Thus, the appellant 
was never adequately informed of the requirements needed to 
substantiate a claim for VA benefits.  Nor was he explicitly 
informed of what type of information or evidence he must 
provide, and what type of information or evidence VA would 
assist him in obtaining.  

The RO denied VA benefits to the appellant because there is 
no evidence of the requisite active service necessary for VA 
compensation or pension benefits.  Pursuant to 38 C.F.R. § 
3.7(x)(15), American Merchant Marines in Oceangoing Service 
during the period from December 7, 1941, to August 15, 1945, 
are considered active duty.  During the May 2006 hearing the 
appellant testified that he had service during this time 
period.  Because this may involve a question of fact rather 
than a legal question, the RO must, after the appropriate 
notice and development, determine whether the appellant had 
service from December 7, 1941, to August 15, 1945.  

The Veterans Benefits Administration Adjudication Manual, 
M21-1MR, Part III, Subpart iii, Chapter 2, provides 
information on how to procure Merchant Marine service 
records.  On remand, the RO should attempt to obtain a DD 
Form 214 and, if one is not received, inform the appellant 
how to obtain a DD Form 214.  See 38 C.F.R. § 3.203 (2005); 
M21-1MR, Part III, Subpart iii, Chapter 2, Paragraph 36.  The 
RO should also inform the appellant how he can obtain other 
records pertaining to service from 1941 to 1945 from the 
Marine Index Bureau, Inc., and the National Archives and 
Records Administration (NARA).  See M21-1MR, Part III, 
Subpart iii, Chapter 2, Paragraphs 43-44.  The RO should 
assist the appellant to the extent possible.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a 
letter notifying him what information and 
evidence is needed to substantiate his 
claim for entitlement to VA compensation 
and nonservice-connected pension benefits 
(including the information and evidence 
required to verify service).  The letter 
should comply with all requirements under 
the VCAA, including those explained by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should attempt to obtain a DD 
Form 214 on remand and, if one is not 
received, inform the appellant how he can 
request one.  See 38 C.F.R. § 3.203 
(2005); M21-1MR, Part III, Subpart iii, 
Chapter 2, Paragraph 36.  The RO should 
also inform the appellant how he can 
obtain records from the Marine Index 
Bureau, Inc., and NARA, for the dates he 
reportedly served between December 7, 
1941, and August 15, 1945.  See M21-1MR, 
Part III, Subpart iii, Chapter 2.  The RO 
should assist the appellant to the extent 
possible.

3.  After completing any additional 
necessary development, the claim should 
be readjudicated.  If the claim remains 
denied the RO must furnish the claimant 
and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow them an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
SUSAN S. TOTH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



